982 A.2d 645 (2009)
294 Conn. 901
Brenda SAWICKI
v.
NEW BRITAIN GENERAL HOSPITAL et al.
Supreme Court of Connecticut.
Decided October 22, 2009.
Richard C. Tynan, John B. Farley and Laura Pascale Zaino, Hartford, in support of the petition.
Oliver B. Dickins, Simsbury, in opposition.
The petition by the defendant Mandell & Blau, M.D.'s, P.C., for certification for appeal from the Appellate Court, 115 Conn. App. 25, 971 A.2d 709 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court incorrectly denied the plaintiffs motion to set aside the verdict based upon juror misconduct? If the answer is `yes,' was the Appellate Court correct in ordering a new trial?"
PALMER, J., did not participate in the consideration of or decision on this petition.